United States Court of Appeals
                     For the First Circuit
                      _____________________

No. 13-2269

         MARLA PANOTO and ALAIN JUSOP WELLIAM RUNTUKAHU,

                          Petitioners,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                           Respondent.
                       __________________

                             Before

                       Lynch, Chief Judge,
                Stahl and Barron, Circuit Judges.

                          ORDER OF COURT
                    Entered: October 29, 2014


     We hereby delete footnote 2 of the opinion issued on October
22, 2014 in accord with the errata sheet of even date.        The
footnote is in error as the administrative record was, in fact,
before the court and petitioner's waiver extended only to the
filing of an appendix.

                                    By the Court:
                                    /s/ Margaret Carter, Clerk




cc: Ms. Donna Carr, Clerk, Board of Immigration Appeals, Ms. Bing,
Mr. Delery, Ms. Greenstein, Mr. Kaplan, Mr. O'Connor, Mr. Palau &
Ms. Schaffner.